Citation Nr: 0412286	
Decision Date: 05/11/04    Archive Date: 05/19/04

DOCKET NO.  01-10 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disorder.

2.  Entitlement to service connection for Hepatitis C.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse




ATTORNEY FOR THE BOARD

T. L.  Konya, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1973 to November 
1976 and from December 1990 to November 1991.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a September 2000 decision by the RO in Columbia, 
South Carolina, which, in pertinent part, denied service 
connection for Hepatitis C.  This case is also on appeal from 
a June 2003 decision by the RO in Columbia, South Carolina, 
which in pertinent part, denied entitlement to service 
connection for a cervical spine disorder.  

In an August 2003 statement from the veteran, he withdrew 
from appellate status, the issues of entitlement to service 
connection for a bilateral disorder of the elbows, a 
bilateral hand disorder and bilateral carpal tunnel syndrome, 
with nerve damage to the left arm. 

Additionally, during the veteran's video teleconferencing 
hearing in August 2003, he raised an issue relating to 
entitlement to a total disability rating for compensation 
purposes based on individual unemployability (TDIU).  As this 
issue is not currently in appellate status it is referred to 
the RO for appropriate action.

This appeal is REMANDED to the RO via the Appeals Management 
Center, in Washington, DC.  VA will notify the veteran if 
further action is required on his part.




REMAND

The Board notes that there has been a significant change in 
the law during the pendency of this appeal, with enactment of 
the Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  This law redefines the obligations 
of VA with respect to the duty to assist, including to obtain 
a medical opinion where necessary, and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.

The veteran testified during his video teleconferencing 
hearing in August 2003, that in approximately three years 
earlier, he received Workman's Compensation benefits due to 
an injury he sustained to his neck.  The injury occurred 
while on active duty reserve status for the Department of the 
Army.  The RO should make arrangements to obtain the 
Workman's Compensation records along with all the veteran's 
employment records from the Department of the Army which show 
time lost from work, reasons, etc. 

Also, during the veteran's video teleconferencing hearing in 
August 2003, he testified that in June 2003 he began 
receiving social security disability benefits.  The RO 
should contact the Social Security Administration (SSA) and 
obtain a copy of any favorable disability determination 
along with all supporting medical records used to reach a 
decision.  See Murincsak v. Derwinski, 2 Vet. App. 363 
(1992).

VA's duty to assist the claimant while developing his claim, 
pursuant to 38 U.S.C.A. § 5103A (West 2002), requires VA to 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate his claim.  The duty to 
assist includes obtaining a medical opinion whenever such an 
opinion is necessary to make a decision on the claim.  See 
38 U.S.C.A. § 5103A(d) (West 2002).  In the case at hand, a 
medical opinion is necessary, pursuant to 38 C.F.R. 
§ 3.159(c) (2003), based on a thorough review of the record, 
to include the veteran's service medical records, as to 
whether it is at least as likely as not that the veteran's 
cervical spine disorder was due to, originated in, or was 
exacerbated by his active military service.  The examiner 
should specifically note the veteran's service medical 
records dated in 1975 whereby the veteran sustained an injury 
to his right shoulder.  Additionally, the examiner should 
note the private medical statement from T. M. Pappas, M. D., 
which indicated that it was at least as likely as not that 
the veteran injured his neck in 1975 after sustaining an 
injury to his right shoulder while wrestling for the Marine 
Corps.  

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance therewith.  Hence, 
in addition to the actions requested above, the RO should 
also undertake any other development and/or notification 
action deemed warranted by the VCAA prior to adjudicating the 
claim on appeal.

In view of the foregoing, this case is remanded for the 
following:  

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the notification 
requirements and development procedures 
contained in 38 U.S.C.A. §§ 5103, 5103A 
(West 2002) and in 38 C.F.R. § 3.159 
(2003) are fully complied with and 
satisfied.  After the veteran has been 
given notice as required by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), he 
should be given the opportunity to 
respond.

2.  The veteran should be contacted and 
requested to provide the names, 
addresses and approximate dates of 
treatment for any health care 
providers, VA or non-VA, which have 
treated him for a cervical spine 
disorder or Hepatitis C from 2003 to 
the present.  After the releases are 
signed, the RO should obtain and 
associate with the claims folder all of 
the veteran's treatment records.  All 
attempts to procure records should be 
documented in the file.  If the RO 
cannot obtain the records, a notation 
to that effect should be inserted in 
the file.  The veteran should be 
informed of failed attempts to procure 
records.

3.  The RO should obtain all records 
pertaining to the veteran's claim for 
Workman's Compensation benefits 
stemming from his on-the-job injury 
which occurred in approximately 2000.  
The veteran should provide any 
necessary assistance in this matter.  
He should provide a release so that a 
request for the records may be filed.  

4.  The RO should contact the SSA and 
obtain a copy of any favorable 
disability determination, with all 
supporting medical records.  

5.  The veteran should be scheduled for 
a VA orthopedic examination to evaluate 
the nature and extent of any orthopedic 
disorders.  All indicated tests, X-rays 
and studies are to be performed.  Prior 
to the examinations, the claims folder 
must be made available to the examiner 
for review of the case.  A notation to 
the effect that this record review took 
place should be included in the report 
of the examiner.  The orthopedist should 
express an opinion as to whether it is 
at least as likely as not that any 
cervical spine disorder found is due to, 
originated in, or was exacerbated by the 
veteran's period of active service.  
Additionally, the orthopedist should 
note the veteran's service medical 
records dated in 1975 whereby the 
veteran sustained an injury to his right 
shoulder.  The orthopedist should 
determine whether the injury to the 
right shoulder caused the veteran's 
current neck disorder as indicated by 
Dr. Pappas, in a February 2003 
statement. 

6.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with 
the claims folder.  The veteran is 
hereby advised that failure to report 
for a scheduled VA examination without 
good cause shown may have adverse 
effects on his claim.

7.  The RO must review the claims file 
and ensure that there has been full 
compliance with all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) and 38 C.F.R. § 3.159 
(2003), and that all appropriate 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  

8.  Thereafter, the RO should 
readjudicate the issue on appeal.  The 
RO is advised that they are to make a 
determination based on the law and 
regulations in effect at the time of 
their decision, to include any further 
changes in VCAA and any other applicable 
legal precedent.  If the benefits sought 
on appeal remain denied, the veteran 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations 
considered pertinent to the issues 
currently on appeal.  A reasonable 
period of time should be allowed for 
response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	RENÉE M. PELLETIER 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




